DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3,13 are objected to because of the following informalities:  
In claim 3,13;  are the K bits indication used for the first threshold, the second threshold and the third threshold different or the same ? .  Appropriate correction is required. Examiner believes the K bits should be different for each threshold.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,11,20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1,11,20 “ the first downlink data is downlink data corresponding to acknowledgement information feedback on a same uplink control channel” is not clearly information is the ACK information feedback transmitted with on a same PUCCH ?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3,5-6,8-13,15-16,18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ren et al. ( US Pub.2020/0177320).
The applied reference has a common Assignee Huawei with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were 
In claims 1,11,20  based on the use of “or” languages between limitations, examiner only needs to examine one of the limitations to meet the teaching of  Ren et al. .
Ren et al. discloses an acknowledgement information sending method ( see fig.3; step 340; par[0138-0139] terminal device 30 sends an ACK/NACK to a network device 10), comprising: determining, by a network device, downlink scheduling signaling (see fig.3; step 310; par[0082-0083; 0065] the network device generates DCI including downlink scheduling information), wherein the downlink scheduling signaling is used by the network device to separately schedule first downlink data to a terminal in A time units, A is a positive integer (see par[0065;0146; 0090] fig.4; the network device sends downlink scheduling data  to terminal device 30 the first time such as code word 0 is transmitted in the first 8 TTIs; and code word 1 is transmitted in the last 8 TTIs. In para[0090] the network device transmits first DCI includes Code Word 0; a second DCI includes CW1; and third DCI includes other CWs), the first downlink data is downlink data corresponding to acknowledgement information fed back on a same uplink control channel (due to the unclear “a same uplink control channel”, examiner broadly interprets in fig.1; fig.3; step 340; par[0138]; the terminal 30 transmits uplink feedback ACK to the network device  10 corresponding to data scheduled in the DCI), and

the downlink scheduling signaling is used to determine a first threshold, and a total quantity of the first downlink data scheduled by the network device to the terminal in the A time units does not exceed the first threshold (see par[0065] the network device sends first downlink data to terminal such as code word 0 in the first 8 TTIs shown in fig.4, par[0146]); or the downlink scheduling signaling is used to determine a second threshold, and a total quantity of code words of the first downlink data scheduled by the network device to the terminal in the A time units does not exceed the second threshold ( see par[0146,0090] network device sends CW 0 within the first 8 TTIs and CW 1 within the last 8 TTIs); or the downlink scheduling signaling is used to determine a third threshold, and a total quantity of code block groups of the first downlink data scheduled by the network device to the terminal in the A time units does not exceed the third threshold (see par[0090; 0084; 0092] sending third DCI including other code words; or code block group indication); and sending, by the network device, the downlink scheduling signaling to the terminal ( see fig.3; step 330; par[0136]; network device sends downlink data based on the DCI).
In claims 2,12 Ren et al. discloses  wherein the downlink scheduling signaling comprises indication information used to indicate the first threshold ,second threshold, or a third threshold (see par[0091,0092], the DCI includes indication information such as code 
In claims 3,13 Ren et al. discloses wherein the indication information indicates the first threshold by using K bits, or indicates the second threshold by using K bits, or indicates the third threshold by using K bits (see para[0091]; the indication information for transport block, code word and Code Block Group is in 1 bit).
In claims 5,15 Ren et al. discloses wherein the first threshold indicated by the indication information comprises at least a first threshold with a value 1 ( see para[0091]indication information of  transport block is 1 bit), or the second threshold indicated by the indication information comprises at least a second threshold with a value M, or the third threshold indicated by the indication information comprises at least a third threshold with a value N, and M and N are positive integers.
In claims 6,16  Ren et al. discloses wherein a value of the first threshold, a value of the second threshold, or a value of the third threshold is determined based on a quantity of hybrid automatic repeat request (HARQ) processes of the terminal (see par[0139] one HARQ process may process only one transport block at a same TTI).
In claims 8,18 Ren et al. discloses wherein the value of the first threshold is configured by the network device by using higher layer signaling, or the value of threshold is configured by the network device by using higher layer signaling, or the value of the  third threshold is configured by the network device by using higher layer signal ( see 
In claim 10, Ren et al. discloses wherein the first downlink data is at least one of physical downlink data channel (PDSCH) scheduled by using a physical downlink channel (PDCCH) (see para[0079, 0132] the DL grant or DL Scheduling information  may be PDSCH carried through PDCCH), a PDSCH scheduled by using an enhanced physical downlink channel (EPDCCH), and a PDSCH scheduled through semi-persistent scheduling (SPS).
In claims 9,19  Ren et al. discloses the first thresholds determined by using all of the downlink scheduling signaling used network device to schedule the first downlink data to the terminal in the A time units  are the same ( see fig.4; CW0 is transmitted with the first 8 TTI and CW 1 is transmitted with the last 8 TTIs which is the same number of TTIs), or second thresholds determined by using all of the downlink scheduling signaling used by the network device to schedule the first downlink data to the terminal in the A time are the same, or third thresholds determined by using all of the downlink scheduling signaling used by the network device to schedule the first downlink data to the terminal in the A time are the same.
Allowable Subject Matter
Claims 4,14,7,17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In claims 4,14 the prior art fails to disclose the K bits correspond to 2K values, and at least one of the 2K values has a one-to-one correspondence with the first threshold, or at least one of the 2K values has a one-to-one correspondence with the second threshold, or at least one of the 2K values has a one-to-one correspondence with the third threshold.
In claims 7,17 the prior art fails to disclose  wherein when the quantity of HARQ processes of the terminal is 8, the value of the first threshold determined based on the quantity of HARQ processes of the terminal is at least one of 2, 4, 6, and 8, or the value of the second threshold determined based on the quantity of HARQ processes is at least one of 2M, 4M, 6M, and 8M, or the value of the third threshold determined based on the quantity of HARQ processes is at least one of 2N, 4N, 6N, and 8N; or
when the quantity of HARQ processes of the terminal is 16, the value of the first threshold determined based on the quantity of HARQ processes of the terminal is at least one of 4, 8, 12, and 16, or the value of the second threshold determined based on the quantity of HARQ processes is at least one of 4M, 8M, 12M, and 16M, or the value of the third threshold determined based on the quantity of HARQ processes is at least one of 4N, 8N, 12N, and 16N; or

when the quantity of HARQ processes of the terminal is 16, the value of the first threshold determined based on the quantity of HARQ processes of the terminal is at least one of 2, 4, 6, 8, 10, 12, 14, and 16, or the value of the second threshold determined based on the quantity of HARQ processes is at least one of 2M, 4M, 6M, 8M, 10M, 12M, 14M, and 16M, or the value of the third threshold determined based on the quantity of HARQ process least one of 2N, 4N, 6N, 8N, 10N, 12N, 14N, and 16N, wherein M and N are positive integers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ling et al. ( US Pub. 2017/0238333; Transmitting Acknowledgements).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092.  The examiner can normally be reached on M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANH N NGUYEN/Primary Examiner, Art Unit 2413